DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 11/29/2022 Amendments/Arguments, which directly amended specification; amended claims 1 and 13; and traversed the rejections of the claims of the 09/24/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recites a method and system for determining a spatial position of a device that is accomplished through a series of mathematical operations performed by a computer.  This judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claims elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer.  The claimed limitation further encompasses a user manually calculating and solving for each of the values and does not include additional element that are sufficient to amount to significantly more than the judicial exception. Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claims 1 and 13 recite a method and system that requires a series of steps for determining a spatial position of a device.
Step 2A, Prong One – Recitation of Judicial Exception
Claim 1 and similarly claim 13 recite the steps of:
calculating, for each of the plurality of locator devices, an angle of arrival of the signal, and at least one goodness value associated with the angle of arrival; and
using a computational device to receive information from the plurality of locator devices, wherein the computation device uses at least two of the calculated angles of arrival and goodness values to determine the spatial position of the device
Claims 2-12 and 14-20 further recites the extending steps of calculating angle(s) of arrival and goodness value(s).  Thus, claims 1-20 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations (i.e. support of mathematical relationships/calculations disclosed throughout Applicant’s disclosure) performed by a computer (i.e. support for a generic computer is disclosed in page 7, lines 1-17; page  of the disclosure) that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional element of claim 1 and similarly claim 13 is the step of emitting a signal from the device and receiving the signal by the locator devices.  These emitting and receiving signal are merely data transmitted/received.  As such, such emitting/receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities; therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.  However, 35 USC 101 rejection must be overcome.

Response to Arguments
Applicant's arguments regarding 35 USC 101 rejection filed 11/29/2022 have been fully considered but they are not persuasive.
Applicant argued that the claims contain statutory subject matter and are not directed to a judicial exception.
Examiner respectfully disagrees because as noted, the invention as claimed are no more than mathematical relationships and mathematical calculations (i.e. support of mathematical relationships/calculations disclosed throughout Applicant’s disclosure) performed by a computer (i.e. support for a generic computer is disclosed in page 7, lines 1-17; page  of the disclosure) that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Thus, the computational device as amended is no more than a general purpose computer as described in the specification for determining a spatial position of the device.  The claimed limitation further encompasses a user manually calculating and solving for each of the values and does not include additional element that are sufficient to amount to significantly more than the judicial exception (i.e. a user with a device such as a receiver that receives the signal(s), then the user can manually calculate an angle(s) of arrival of the signal(s) and at least one goodness value associated with the angle of arrival(s) and uses at least two of the calculated angles of arrival and goodness values to determine the spatial position of the receiver).  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract ideal into a patent eligible application of the abstract idea such that the claims amount to significantly more than the judicial exception; therefore, the claims are patent ineligible under 35 USC 101.  The rejection under 35 USC 101 is still sustained.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0149977 discloses systems and methods for detecting and protecting against phase manipulation during AoA or AoD operations.  For AoA operations, the network device receiving the constant tone extension (CTE) generates an antenna switching pattern, which may be randomly generated.  The network device then receives the CTE using a plurality of antenna elements.  In one embodiment, the network device compares the phase of portions of the CTE signal received that utilize the same antenna element.  If the phase of these portions differs by more than a threshold, the network device detects a malicious attack and acts accordingly.  In another embodiment, if the AoA algorithm cannot determine the angle of arrival, the network device detects a malicious attack and acts accordingly.
US 10,440,512 discloses systems and methods for determining user equipment (UE) locations within a wireless network using reference signals of the wireless network.  The systems and methods utilize a plurality of in-phase and quadrature (I/Q) samples generated from signals provided by receive channels associated with two or more antennas of the wireless system.  Based on received reference signal parameters the reference signal within the signals from each receive channel among the receive channels is identified.  Based on the identified reference signal from each receive channel, an angle of arrival between a baseline of the two or more antennas and incident energy from the UE to the two or more antennas is determined.  That angle of arrival is then used to calculate the location of the UE.  The angle of arrival may be a horizontal angle of arrival and/or a vertical angle of arrival.
US 10,371,783 discloses a method of direction finding (DF) positioning based on a simplified antenna platform format in a wireless communication network is proposed.  A receiver receives antenna platform format information of a transmitter having multiple antenna elements.  The antenna platform format information comprises an antenna platform format indicator, antenna platform position and orientation information, a number of antenna elements, and switching delay, phase center, and polarization information for each antenna element.  The receiver receives a plurality of direction finding sounding signals transmitted from the transmitter via the multiple antenna elements.  The receiver performs a DF algorithm based on the plurality of DF sounding signals and the antenna platform format information and thereby estimating a DF solution.  Finally, the receiver determines its own location information based on the estimated DF solution.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646